Citation Nr: 0941938	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD) 
with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Denver, Colorado 
RO.  A transcript of the hearing is of record.

In October 2008, the Veteran submitted additional evidence 
consisting of a letter from the Veteran's psychiatrist 
describing the severity of the Veteran's PTSD symptoms.  The 
Board elicited a waiver of his right to have this new 
evidence reviewed by the RO in August 2009.  The Veteran 
responded with a waiver of initial RO consideration of the 
evidence in September 2009.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 


FINDINGS OF FACT

The evidence of record shows that the Veteran's service-
connected PTSD is manifested by deficiencies in most areas of 
social functioning and occupational functioning including 
sleep disturbance with nightmares of Vietnam, intrusive 
thoughts, avoidant behavior, isolative behavior, occasional 
anxiety attacks, hypervigilance, impaired impulse control, 
irritability and anger; the Veteran was assigned a GAF score 
that ranged from 41 to 57.






CONCLUSION OF LAW

The schedular criteria for an initial 70 percent disability 
rating have been met for service-connected PTSD for the 
entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An August 2005 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for 
entitlement to service connection for PTSD.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the Veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

As the February 2006 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
PTSD, this claim is now substantiated.  The Veteran filing a 
notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  In cases like this one, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
VA treatment records, three VA examination reports, two 
letters from his treating clinicians, lay statements from his 
wife and previous employer and a transcript of the April 2009 
Travel Board hearing.  

The VA examination reports reflect that the examiners 
conducted a review of the Veteran's claims file in addition 
to obtaining oral history and an evaluation of the Veteran.  
The examiners documented in detail the claimed symptoms and 
the effect those symptoms have on his occupational 
functioning and daily activities.  Accordingly, the Board 
concludes that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

The Board recognizes that the Veteran testified that his PTSD 
symptoms have become worse since the last VA examination in 
March 2008.  See Hearing Transcript at 13.  The Court has 
held that "where the veteran claims a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  In this case, the 
Veteran submitted a letter dated in October 2008, which 
describes the Veteran's increased symptoms.  In addition, 
during the Board hearing, the Veteran indicated that he would 
be satisfied with a 70 percent disability rating.  See 
Hearing Transcript at 20.  As will be discussed in more 
detail below, the Board is granting the Veteran a 70 percent 
disability rating based on the evidence of record.  
Accordingly, the Board finds that the available evidence is 
adequate to evaluate the Veteran's current state of his 
condition.  

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for PTSD in July 
2005.  The RO granted the claim for PTSD and assigned a 30 
percent disability rating with an effective date of July 22, 
2005.  The Veteran appeals this decision contending that the 
current disability rating should be higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeals arise 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim. 
Id.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the Veteran meets the criteria for a 70 percent rating, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A GAF score ranging between 41 and 50 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, occasional panic attacks) or serious 
impairment in social, occupation or school functioning (e.g., 
no friends, unable to keep a job).  A score between 51 and 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The medical evidence of record consists of VA examination 
reports dated in December 2005, June 2005 and March 2008, VA 
mental health treatment records, a July 2005 letter from a 
licensed professional counselor and an October 2008 letter 
from his psychiatrist.  Furthermore, the Veteran provided 
additional information about his PTSD symptoms in written 
statements, his and his brother's testimony during the April 
2009 Board hearing and lay statements from his wife and 
former employer.  The Board finds that this evidence, the 
most pertinent of which is summarized below, shows that the 
Veteran's condition as a whole more closely approximates the 
criteria for a rating of 70 percent rather than the currently 
assigned 30 percent disability rating.  

The evidence of record shows the Veteran's PTSD has a 
moderate to severe affect on his ability to function 
appropriately and effectively.  The December 2005 and June 
2006 VA examinations reveal that the Veteran has frequent 
sleep disturbance with nightmares about his experience in 
Vietnam, which occur about two to three times a week.  The 
Veteran reported that helicopters, firecracker, backfiring 
from a car or other loud noises trigger flashbacks.  When he 
hears about Iraq or sees things on the television about the 
current military situation he has many flashbacks.  The VA 
examiner in October 2006 indicated that the Veteran had 
recurrent and intrusive distressing recollections of events 
in Vietnam, including images, thoughts or perceptions.  The 
Veteran reported symptoms of occasional anxiety attacks at 
the December 2005 and June 2006 VA examinations.  He has a 
depressed mood and is withdrawn.  The VA examinations also 
reveal that the Veteran is mistrustful and suspicious.  A 
July 2007 letter form the Veteran's licensed professional 
counselor indicates that the Veteran has associated features 
for guilt, disillusionment with authority, feelings of 
hopelessness, memory impairment or forgetfulness and feelings 
of being overwhelmed that are chronic, frequent and moderate 
to severe. 

The medical evidence of record indicates that the Veteran has 
impaired impulse control, difficulty adapting to stressful 
circumstances and a depressed mood.  A January 2006 VA mental 
health record shows that the Veteran is irritable and has 
outbursts of anger.  He is hypervigilant and he has an 
exaggerated startle response.  He checks the house several 
times a day and prior to sleep he checks the perimeter and 
car doors to make sure everything is locked.  The Veteran 
startles easily at the sound of loud noises or unexplained 
sounds such as cars backfiring, helicopters and fireworks.  
During the March 2008 VA examination, the Veteran reported 
that he was in outpatient counseling and taking psychotropic 
medications.  He noted that the group and individual therapy 
as well as his medications have been helpful, but 
nonetheless, he continues to have hyperarousal, re-
experiencing intrusive memories and avoidance on a fairly 
regular basis several times per week.  The Veteran has 
difficulty controlling his anger when he is confronted by a 
situation which he has not anticipated arising.  During the 
May 2006 VA examination, he described anxiety attacks which 
would overcome him any time he is out of the house and in a 
situation such as shopping.  These panic attacks occur at 
irregular intervals when he is in a nonthreatening situation 
outside of the home.  The Veteran testified at the Board 
hearing that he has road rage.  See Hearing Transcript at 14.  
He has daily problems with depression.  He reported that the 
sense of joy is out of his life.  The Veteran testified that 
he has suicidal thoughts and that is why he does not have any 
weapons.  Id. at 12.  He also testified to homicidal ideation 
with respect to one person.  Id.  

Furthermore, the competent medical evidence shows that the 
Veteran exhibits some inability to establish and maintain 
effective relationships.  The June 2006 VA examiner 
determined that the Veteran demonstrated isolative behavior 
to minimize his exposure to disabling anxiety.  Although the 
Veteran has been married to the same woman for over forty 
years, the relationship appears to be unstable due to his 
PTSD symptoms.  Various VA treatment records and VA 
examination reports indicate that the Veteran is guilty and 
inconsolable about his angry behavior toward his family in 
the past.  The Veteran's brother testified at the Board 
hearing that he and the Veteran got along prior to his 
military service, however, afterwards, the Veteran always 
wanted to fight with him.  See Hearing Transcript at 15.  He 
noted that it has caused many problems with the family and 
over the years, he has tried to avoid visiting the Veteran.  
Id.  The Veteran's brother asserted that the Veteran is kind 
of an outcast of the family and does not attend all of the 
family functions such as family reunions.  Id. at 16.  When 
he does invite the Veteran out to dinner or for his birthday, 
the Veteran tends to want to "lie low."  Id.  The Veteran's 
brother noted that the main reason he was at the hearing with 
the Veteran was to support his sister-in-law.  Id. at 15.  He 
also testified that even though the Veteran is taking classes 
for his PTSD he does not see a whole of progress being made.  
Id.  The Veteran testified that he never goes to movies and 
he may go to dinner once every two or three months.  Id. at 
7-8.  The evidence of record also shows that the Veteran does 
not have many friends and is not involved in group 
activities.  An October 2008 letter from the Veteran's 
psychiatrist noted that despite the fact that the Veteran has 
undergone extensive outpatient treatment with groups and 
individual treatment and has gone through the intensive PTSD 
Residential Rehabilitation Program, he continues to battle 
irritable outbursts, depression and isolativeness, which 
impacts his interactions with family, other Veterans in his 
group and the public.  

Furthermore, the Board notes that the Veteran has been 
unemployed since 2005.  The Veteran retired from his position 
at the Post Office in 1999 after 31 years.  He testified that 
it was a regular retirement and it was not because of a 
disability.  See Hearing Transcript at 19.  The evidence 
shows that thereafter, he worked at a barber shop for 
supplemental income.  However, he was fired from that job 
based on his attitude and his inability to get along with 
others to include the other employees and the customers.  See 
Letter from Manger of Carlos Barber Shop received in July 
2007.  She also noted that the customers were not pleased 
with his work.  Id.   An October 2008 letter form the 
Veteran's psychiatrist noted that the Veteran mostly avoids 
confrontations and so he has some control over his PTSD 
symptoms.  However, the psychiatrist could not imagine that 
the Veteran could work in any setting where he would have to 
deal closely with an authoritative figure, manage changing 
expectations or extensively interact with other people.  The 
psychiatrist provided the opinion that the Veteran clearly 
has serious impairment in social and occupational functioning 
due to his PTSD.  

The Veteran's GAF score ranged between 41 and 57 throughout 
the entire claims period.  This range in GAF score indicates 
moderate to serious symptoms or impairment in occupational or 
social functioning.  The Board recognizes that while a GAF 
score may be indicative of a certain level of occupational 
impairment, it is only one factor in determining the 
Veteran's degree of disability.  See Bowling v. Principi, 15 
Vet. App. 1, 14 (2001).  In this case, the Veteran's overall 
disability picture including symptoms reported at the VA 
examinations and the Board hearing indicate that the 
Veteran's disability picture more closely approximates a 70 
percent rating.

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although the evidence indicates the Veteran's PTSD 
contributed to his unemployment and caused moderate to severe 
impairment in social functioning, in reviewing the entire 
evidence of record, his symptoms do not more closely 
approximate a total occupational and social impairment due to 
PTSD.  Thus, the criteria for a 100 percent rating have not 
been met.

The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the Veteran's PTSD symptoms have not fluctuated 
materially during the course of this appeal.  As such, a 
staged rating is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record 
indicates the Veteran is retired from long-time employment 
with the Post Office and he was recently fired from his last 
job as a barber due his inability get along with his 
coworkers and customers.  However, the Veteran's physician 
has noted that he had serious occupational functioning, but 
could work in an environment where he did not have to work 
closely with authority or work extensively with others.  
Accordingly, the evidence of record shows that the Veteran's 
PTSD symptoms have not caused marked interference with 
employment that has not already been considered in the 
Veteran's current disability rating.  Furthermore, the 
medical record does not show that the Veteran's PTSD has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating of 70 percent for service-
connected PTSD for the entire appeal period is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


